Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	
	Claims 1,3,7,10,11,16-30, 34,35, and 40-42 are pending and under examination.


Terminal Disclaimer
The terminal disclaimer filed on  24 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent 10,787,661 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1,3,7,10,11,16-30, 34,35, and 40-42 are allowed.
As the terminal disclaimer filed 24 June 2022 is approved,  double patenting rejections over U.S. Patent 10,787,661 are withdrawn.  
 Furthermore, claims 1,3,7,10,11,16-30, 34,35, and 40-42 are free of the prior art as discussed in the office action mailed 31 March 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAHANA S KAUP/             Primary Examiner, Art Unit 1639